Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement, mailed 06/30/2022 is withdrawn on the basis groups I-IV does not represent separate and distinct inventions, claims 12-13 and 15-30 as filed on 7/26/22 are being examined.

Drawings
	The drawings filed on 8/3/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
Claim 12 is a method claim that use contingency language “when”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” Therefore, the broadest reasonable interpretation of the method claims 1-6 and 8 would be without the steps with contingent limitations, however, for the purpose of compact prosecution, the examiner has examined the claims in consideration of the steps with contingent limitation. The examiner recommends amending the claim 12 by deleting the word “when in”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “meaning for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method” on lines 2-4, it is not clear whether “for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method” is included in the BRI of the claim because the usage of “meaning”, for the purpose of examination, the examiner has interpreted “meaning for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method” on lines 2-4 as “for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method”.
Claim 16 recites “an electromagnetic ray bundle or particle ray bundle directed onto the same” on lines 3-4, it is not clear what “the same” is referring to in this passage, is it the additive manufacturing apparatus? Or is it the building material? For the purpose of the examination, the examiner has interpreted “an electromagnetic ray bundle or particle ray bundle directed onto the same” as “an electromagnetic ray bundle or particle ray bundle directed onto the building material” based on the examiner’s understanding of the disclosure.
Claim 26 recites the limitation "the detector configuration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the detector configuration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US20160082666 to Pena et al. (hereinafter “Pena”), in view of US20110019801 to Eichenseer et al. (hereinafter “Eichenseer”).

As per claim 12, Pena substantially discloses a manufacturing method for the manufacture of at least one three-dimensional object by means of an additive manufacturing apparatus (Pena, see Fig. 1, Fig. 3 and their corresponding paragraphs), wherein in the additive manufacturing apparatus the at least one object is manufactured layer by layer by the solidification of a building material at the positions that correspond to the cross-section of the object in a layer (Pena, see [0020]-[0021] and [0031]-[0034]), wherein for the manufacturing process the manufacturing apparatus is driven by a control command set provided by the following method (Pena, see Fig. 1, Fig. 3 and their corresponding paragraphs): providing a parameter set consisting of a number of parameters and a construction rule that is suitable to geometrically describe at least one portion of the object by means of the parameter set as a number of line-shaped elements or area elements in space (Pena, see Fig. 1 elements 106 and 102 and their corresponding paragraphs), generating a computer-based layer model of the portion of the object in that for each layer the position and shape of a cross-section of the portion of the object in this layer is determined (Pena, see Fig. 1 element 108 and [0031]-[0037]), generating a control command set for an additive manufacturing device, by which the manufacture of the portion of the object is implemented based on the layer model (Pena, see Fig. 1 element 108 and [0031]-[0036]), wherein for a solidification of the building material, heat energy is supplied to the building material by means of electromagnetic ray bundle and in which, in the layer model a cross-section of an object portion is described by one or more line shaped element (Pena, see [0029]-[0036], it is noted that the energy created by laser is electromagnetic ray bundle). 
Pena does not explicitly disclose the geometrically described portion of the object is made up only of line-shaped elements at least within one layer, this cross-section is solidified by scanning the line-shaped elements in the direction of the course of the line with the particle. However, Eichenseer in an analogous art disclose the geometrically described portion of the object is made up only of line-shaped elements at least within one layer (Eichenseer, see abstract, Fig. 3-Fig. 4 and their corresponding paragraphs), this cross-section is solidified by scanning the line-shaped elements in the direction of the course of the line with the particle (Eichenseer, see Fig. 1, Fig. 2, and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eichenseer into the method of Pena. The modification would be obvious because one of the ordinary skill in the art would want to develop a 2D collimator element with high precision and stability, and that the conditions for a large reduction in scattered radiation (Eichenseer, [0007]).

	As per claim 21, the rejection of claim 12 is incorporated, Pena further discloses the computer-based layer model is generated without accessing a volume model of the portion of the object (Pena, see [0031]-[0036]).

As per claim 24, the rejection of claim 12 is incorporated, Pena further discloses two line-shaped elements or area elements differ from one another in at least one dimension by a scale factor that is specified as parameter (Pena, see [0079]-[0080]).

As per claim 25, the rejection of claim 12 is incorporated, Pena further discloses at least one parameter specifies boundary condition in the use of the finished object (Pena, see [0076]).

As per claim 26, the rejection of claim 12 is incorporated, Eichenseer further discloses the portion of the object is a collimator having a plurality of raster elements used for blocking radiation and wherein the construction rule uses the geometrical description of the collimator the following parameter: the distance between raster elements (Eichenseer, see Fig. 1, Fig. 2, and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eichenseer into the method of Pena. The modification would be obvious because one of the ordinary skill in the art would want to develop a 2D collimator element with high precision and stability, and that the conditions for a large reduction in scattered radiation (Eichenseer, [0007]).

As per claim 27, the rejection of claim 26 is incorporated, Eichenseer further discloses the collimator is an anti-scatter grid for the use in an X-ray unit and the raster elements are plane walls in parallel to each other (Eichenseer, see [0013], Fig. 2 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eichenseer into the method of Pena. The modification would be obvious because one of the ordinary skill in the art would want to develop a 2D collimator element with high precision and stability, and that the conditions for a large reduction in scattered radiation (Eichenseer, [0007]).

As per claim 28, the rejection of claim 26 is incorporated, Eichenseer further discloses the collimator is an anti-scatter grid for the use in a medical X-ray unit and the raster elements are a plurality of plane walls which according to the construction rule are aligned according to the rays of the ray cone emitted from the X-ray source towards the detector configuration (Eichenseer, see [0013], Fig. 2 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eichenseer into the method of Pena. The modification would be obvious because one of the ordinary skill in the art would want to develop a 2D collimator element with high precision and stability, and that the conditions for a large reduction in scattered radiation (Eichenseer, [0007]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, in view of US20150328839 to Willis et al. (hereinafter “Willis”).

As per claim 13, the rejection of claim 12 is incorporated, the combination of Pena and Eichenseer does not explicitly disclose the method of providing the control command set the layer model is dynamically generated, for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method. However, Willis in an analogous art discloses the method of providing the control command set the layer model is dynamically generated, for at least one layer the position and shape of a cross-section of the portion of the object in this layer is determined only after the start of the manufacturing method (Willis, see [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Willis into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to make real-time corrections to compensate for detected anomalies (Willis, see [0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, further in view of WO2011091228 to Ficek et al. (hereinafter “Ficek”).

As per claim 15, the rejection of claim 12, is incorporated, the combination of Pena and Eichenseer does not explicitly disclose wherein the width of a line-shaped element after its solidification is adjusted by adjusting the velocity with which the electromagnetic ray bundle scans the line-shaped element in the direction of the course of the line. However, Ficek in an analogous art discloses wherein the width of a line-shaped element after its solidification is adjusted by adjusting the velocity with which the electromagnetic ray bundle scans the line-shaped element in the direction of the course of the line (Ficek, see [0159]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ficek into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to achieve the objective of the resulting three-dimensional articles possess excellent color and/or transparency stability and excellent mechanical properties (Ficek, see abstract).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, in view of US20150093516 to Araga et al. (hereinafter “Araga”).

As per claim 16, the rejection of claim 12 is incorporated, Pena further discloses wherein an additive manufacturing apparatus is used in which the solidification of the building material is effected by means of an electromagnetic ray bundle directed onto the same (Pena, see [0029]-[0036]). The combination of Pena and Eichenseer does not explicitly disclose the electromagnetic ray bundle incident onto the building material has a maximum diameter equal to or smaller than 500um. However, Araga in an analogous art discloses electromagnetic ray bundle incident onto the building material has a maximum diameter equal to or smaller than 500um (Araga, see [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Araga into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to form a plated layer excellent in adherence at low cost (Araga, see [0017]).

As per claim 19, the rejection of claim 16 is incorporated, Araga further discloses wherein the ray bundle incident on the building material has a maximum diameter that is equal to or smaller than 30 um (Araga, see [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Araga into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to form a plated layer excellent in adherence at low cost (Araga, see [0017]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, in view of Araga, further in view of US20180117836 to Reese et al. (hereinafter “Reese”).

As per claim 17, the rejection of claim 16 is incorporated, the combination of Pena, Eichenseer and Araga does not explicitly disclose wherein a powder containing a polymer is used as building material and the electromagnetic ray bundle is generated by means of a carbon monoxide laser. However, Reese in an analogous art discloses wherein a powder containing a polymer is used as building material and the electromagnetic ray bundle is generated by means of a carbon monoxide laser (Reese, see [0019], [0039] and [0095]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Reese into the above combination of Pena, Eichenseer and Araga. The modification would be obvious because one of the ordinary skill in the art would want to improve interlayer bonding in 3D printing (Reese, see title).

As per claim 18, the rejection of claim 16 is incorporated, the combination of Pena, Eichenseer and Araga does not explicitly disclose wherein a powder containing a metal is used as building material, and the electromagnetic ray bundle acts on the building material such that a conduction welding process is effected. However, Reese in an analogous art discloses wherein a powder containing a metal is used as building material, and the electromagnetic ray bundle acts on the building material such that a conduction welding process is effected (Reese, see [0019], [0032] and [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Reese into the above combination of Pena, Eichenseer and Araga. The modification would be obvious because one of the ordinary skill in the art would want to improve interlayer bonding in 3D printing (Reese, see title).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, in view of US20090174709 to Kozlak et al. (hereinafter “Kozlak”).

As per claim 22, the rejection of claim 12 is incorporated, the combination of Pena and Eichenseer does not explicitly disclose construction rule specifies a shift for one or more times of a line-shaped element or area element in a first direction in space. However, Kozlak further discloses construction rule specifies a shift for one or more times of a line-shaped element or area element in a first direction in space (Kozlak, see [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kozlak into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to allow for accurate placements of inserts during the build operations (Kozlak, see [0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, further in view of US10353378 to Shapiro et al. (hereinafter “Shapiro”).

As per claim 23, the rejection of claim 12 is incorporated, the combination of Pena and Eichenseer does not explicitly disclose the construction rule specifies a rotation of a line-shaped element or area element for one or more times. However, Shapiro in an analogous art discloses the construction rule specifies a rotation of a line-shaped element or area element for one or more times (Shapiro, see col. 12 lines 28-34).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shapiro into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to provide effective properties of the manufactured article (Shapiro, see col. 2 lines 37-38).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pena, in view of Eichenseer, in view of US20130183494 to Grebe et al. (hereinafter “Grebe”).

As per claim 29, the rejection of claim 12 is incorporated, Pena further discloses a laser is used for the solidification of the building material (Pena, see [0022] and [0029]). The combination of Pena and EIchenseer does not explicitly discloses a pulsed laser is used.
However, Grebe in an analogous art discloses a pulsed laser is used (Grebe, see [0027]-[0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shapiro into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to improve the laser sintering process by using a pulsed laser (Grebe, see [0007] and [0027]).

As per claim 30, the rejection of claim 29 is incorporated, Grebe further discloses a temporal and spatial variation of the beam power is effected by changing the pulse frequency (Grebe, see [0014] and [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shapiro into the above combination of Pena and Eichenseer. The modification would be obvious because one of the ordinary skill in the art would want to improve the laser sintering process by using a pulsed laser (Grebe, see [0007] and [0027]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20070238056 discloses  a process for the bonding of material for the production of three-dimensional objects by means of selective heating via electromagnetic energy which is either non-coherent and/or non-monochromatic and/or non-oriented, with a wavelength of from 100 nm to 1 mm. This radiation may be emitted in spot or linear form, or else in spread form. It is also possible to combine two or more sources of radiation in order to increase the speed of the process. The selectivity of the melting process is achieved via the application of an absorber to certain subregions of a layer composed of a pulverulent substrate, and then heating of the absorber by means of electromagnetic energy of wavelength from 100 nm to 1 mm. The heated absorber transfers the energy present therein to its surrounding pulverulent substrate, which is melted thereby and, after cooling, has firm cohesive bonding. The process is markedly more flexible, less expensive, and faster than conventional laser sintering.
	US20170286567 discloses systems and methods for interactively producing 3D realizations of vector graphics are disclosed. A vector graphic primitive is defined and then used to construct more complex, composite vector graphics from which volume encompassing 3D printable meshes are generated. This 3D printable meshes are automatically converted into instructions for a 3D printer that then produces a physically realized object corresponding in shape and size to the composite vector graphic. In one embodiment, the composite vector graphic is a constructed using a predetermined growth algorithm that automatically generates a number of start-locations at which instantiations of the vector graphic primitive are produced. In a further embodiment, 3D lattice structures are produced using unit cells as vector graphic primitives and the vertices of a 3D lattice as the growth algorithms.
	US10538074 discloses a system is provided for processing slice data representing a slice of a three-dimensional object to be generated by an additive manufacturing system. The system includes a processor to perform, when the additive manufacturing system is to generate the slice, a transformation on the slice data based on characteristic data of the additive manufacturing system, the slice data derived from three-dimensional object design data.
	US10807305 discloses a system comprising a target engine, a thermal engine, and a sacrificial object engine is described. The target engine is to identify a target region of a build bed of a print device where a target object is to be located. The thermal engine is to identify a temperature level of the target region. The sacrificial object engine is to identify an object location to place a sacrificial object in response to a determination that the temperature level of the target region is deficient to achieve a temperature threshold for production.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117